Case 8:19-cv-01620-MSS-AEP Document 18 Filed 08/05/19 Page 1 of 6 PageID 68



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

EW IP RESERVE, LLC, a Nevada
Limited Liability Company,

               Plaintiff,                    Case No. 8:19-cv-1620

v.

JOHNNY’S EGG WORKS, INC., a Florida
Profit Corporation,

            Defendant.
______________________________________/

                      ANSWER AND AFFIRMATIVE DEFENSES

       COMES NOW, JOHNNY’S EGG WORKS, INC., by and through its undersigned

attorney and as its Answer and Affirmative Defenses to the Complaint filed herein states:

                                             ANSWER

       1. Without knowledge

       2. Admit

       3. Without knowledge

       4. Admit

       5. Without knowledge

       6. Admit

       7. Denied. Demand strict proof thereof.

                              AS TO GENERAL ALLEGATIONS

       8. Without knowledge

       9. Without knowledge

       10. Without knowledge and demand strict proof thereof.
Case 8:19-cv-01620-MSS-AEP Document 18 Filed 08/05/19 Page 2 of 6 PageID 69




     11. Without knowledge and demand strict proof thereof.

     12. Denied and demand strict proof thereof. Plaintiff has not attached a copy of the
         purported Trademark Registration to the Complaint.

     13. Denied and demand strict proof thereof. Plaintiff has not attached a copy of the
         purported Trademark Registration to the Complaint.

     14. Without knowledge and demand strict proof thereof.

     15. Denied. Plaintiff alleges in paragraph 9 that it only provides restaurant services in the
         state of Nevada.

     16. Denied. Plaintiff alleges in paragraph 9 that it only provides restaurant services in the
         state of Nevada.

     17. Without knowledge and demand strict proof thereof.

        AS TO PLAINTIFF’S CLAIM OF INFRINGING ACTIVITY

     18. Denied.

     19. Denied.

     20. Denied.

     21. Denied

     22. Without knowledge. Letter is not attached to the Complaint.

     23. Denied

     24. Without knowledge. Letter is not attached to the Complaint.

     25. Denied

     26. Denied

     27. Denied

     28. Denied

     29. Denied
Case 8:19-cv-01620-MSS-AEP Document 18 Filed 08/05/19 Page 3 of 6 PageID 70



                            AS TO FIRST CAUSE OF ACTION

     30. Defendant re-asserts each and every response to allegations 1 through 29 as though
         fully set forth herein.

     31. Denied. Plaintiff has misstated the provision.

     32. Denied and demand strict proof thereof. The alleged Registered Trademarks are not
         attached to the Complaint.

     33. Denied

     34. Denied

     35. Denied

     36. Denied

     37. Denied

                    AS TO PLAINTIFF’S SECOND CAUSE OF ACTION

     38. Defendant re-asserts each and every response to allegations in paragraphs 1 through
         29 as though fully set forth herein.

     39. Denied

     40. Denied

     41. Denied

     42. Denied

     43. Denied that any actions of the Defendant are “wrongful”. The remainder of the
         allegation is also Denied.

     44. Denied

                    AS TO PLAINTIFF’S THIRD CAUSE OF ACTION

     45. Defendant re-asserts each and every response to the allegations in paragraphs 1
         through 29 as though fully set forth herein.

     46. Admit Defendant is authorized to do business within the state of Florida.
         Plaintiff is not.
Case 8:19-cv-01620-MSS-AEP Document 18 Filed 08/05/19 Page 4 of 6 PageID 71



     47. Denied

     48. Denied

     49. Denied

     50. Denied

     51. Denied

     52. Denied

                   AS TO PLAINTIFF’S FOURTH CAUSE OF ACTION

     53. Defendant re-asserts each and every response to allegations in paragraphs 1 through
         29 as though fully set forth herein.

     54. Denied

     55. Denied

     56. Denied

     57. Denied


                            AFFIRMATIVE DEFENSES

     1. The use of the words “Egg Works” and the accompanying graphics by the Plaintiff
        are NOT similar to the alleged use of the words “Johnny’s Egg Works” and the
        accompanying graphics. As a result they are NOT likely to cause confusion; are Not
        likely to cause mistake; and Not likely to deceive. For example:

        a. Plaintiff purportedly uses only the words “Egg Works” and “Eggs & I”.
           Conversely, the alleged infringing words are “Johnny’s Egg Works.”

        b. The font utilized by the Plaintiff is entirely different from the font used in the
           alleged infringing mark.

        c. Plaintiff uses the words Egg Works in conjunction with its graphics depicting two
           smiling Eggs, arm in arm.

        d. The alleged infringing mark uses the words Johnny’s Egg Works in combination
           with graphics of a small chicken.
Case 8:19-cv-01620-MSS-AEP Document 18 Filed 08/05/19 Page 5 of 6 PageID 72



     2. The mark for which Plaintiff claims is being infringed is the merely the words “Egg
        Works”. Plaintiff does not assert infringement of the graphics used in conjunction
        with those words. As a result, the mark is “generic” and as a matter of law is
        incapable of receiving trademark protection unless it has established a “secondary
        meaning”. Plaintiff has not alleged that its mark has established a secondary meaning
        and in actually, it has not. Therefore, the mark “Egg Works” is not capable of
        trademark protection.

     3. The “strength” of the Plaintiff’s mark is not sufficient enough to have been infringed
        or to receive protection.

     4. The Plaintiff’s mark and that of the alleged infringing mark are not “similar” as a
        matter of law.

     5. Plaintiff has not claimed, nor can it, that there is a “similarity of the actual sales
        methods” of the marks, such as their sales outlets.

     6. Plaintiff has not claimed, nor can it, that they share the same “customer base” as the
        alleged infringing mark.

     7. The Plaintiff has not claimed, nor can it, that it utilizes “similar advertising methods”
        as the alleged infringing mark.

     8. There are no specific factual allegations nor any demonstration that the Defendant in
        any way intended to “misappropriate the Plaintiff’s good will.”

     9. There has been no “actual confusion in the consuming public” as to the two marks.

     10. The Plaintiff operates only in the state of Nevada. Plaintiff is only authorized to do
         business in Florida. The vast “geographical distance” between the parties makes it
         impossible for the same customer base to be confused by the marks.

     11. The Plaintiff is not authorized “to do business” in the state of Florida and cannot, as a
         matter of law, establish that the Defendant has misappropriated Plaintiff’s good will,
         if any.

     12. The use of the graphics and the font associated with each mark, clearly distinguish
         them from each other.

     13. There is no basis for a claim of punitive damages as alleged by the Plaintiff. To the
         extent it attempts to assert a claim under Florida law, the same should be stricken in
         that the Plaintiff has failed to comply with Florida Statute 768.73.
Case 8:19-cv-01620-MSS-AEP Document 18 Filed 08/05/19 Page 6 of 6 PageID 73



                               DEMAND FOR ATTORNEY FEES

               The Defendant has retained the undersigned law firm to represent it in this cause
       and has obligated itself to pay a reasonable attorney fee and costs. Defendant therefore
       demands Judgment against the Plaintiff for reasonable attorney fees and costs pursuant to
       the applicable provisions of the Lanham Act, 15 U.S.C. 1117; the provisions of Florida
       Statute Chapter 501; and the provisions of Rule 11 of the Federal Rules of Civil
       Procedure.




                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing is being filed

Electronically this 5th day of August,2019 with the Clerk of the Court via CM/ECF, which will

send notice of the electronic filing to all counsel of record.

                                                       ROBERT K. EDDY, P.A.

                                                       /s/ Robert K. Eddy_____________
                                                       320 W. Kennedy Blvd., Suite 700
                                                       Tampa, FL 33606-1492
                                                       Tel: (813) 251-8800
                                                       Fax: (813) 251-5042
                                                       Email: reddy@e-rlaw.com (primary)
                                                       Email: bcruz@e-rlaw.com(secondary)
                                                       FBN: 210501
